        Case 1:20-cv-00920-DAD-JLT Document 16 Filed 08/02/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
      RICARDO GOMEZ, an individual and               Case No. 1:20-CV-00920-NONE-JLT
11    California resident
                                                     ORDER DIRECTING THE CLERK OF COURT
12                    Plaintiff,                     TO ASSIGN A DISTRICT JUDGE AND TO
                                                     CLOSE THE ACTION
13            vs.                                    (DOC. 15)

14    SCHLUMBERGER LIFT SOLUTIONS
      LLC, a Foreign Limited Liability
15    Company, and DOES 1-10,
                    Defendants.
16

17

18          The parties have stipulated, according to Federal Rules of Civil Procedure Rule 41(a)(1) to

19   dismiss this action has with prejudice with each side to bear their own fees and costs. (Doc. 15)

20   Accordingly, the Clerk of Court is DIRECTED to assign a district judge for the purpose of closing

21   this case and then to close this action.

22
     IT IS SO ORDERED.
23

24      Dated:      July 30, 2021                           _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
25

26
27

28
